Clark, J.
It is contended that, as the indictment against the principal of appellant was presented anterior to the adoption of our present Constitution, and as the bail-bond was conditioned for the appearance of the defendant before the District Court of Brazos County, a forfeiture for nonappearance before the County Court, after a proper transfer to the latter court under the present Constitution and laws, was invalid for the reason that the contract was not for the appearance before that, court. Undertakings of this character are entered into with no stipulation, express or implied, that the State shall not change the forum for the trial of the principal, and the undertaking is tantamount to an agreement that the principal shall appear *282either in the court designated or some other tribunal to which it may be transferred by law, and in which the principal may be tried for the offence with which he stands charged. The provisions of the Constitution, and general laws passed in pursuance thereof, authorizing and regulating the transfer of misdemeanors to the County and Justices’ Courts, required the parties to the bond to take notice of their operation and effect, and they cannot be heard to complain that the case of their principal was transferred to the only court having jurisdiction of the offence.
The bond and judgments nisi and final seem to be in proper form, but the scire facias is fatally defective in not stating such facts as would have justified the rendition of a final judgment upon default of an answer. It should state enough to answer the purpose of a petition and a writ of citation also. It should recite with particularity the presentment of the indictment and the offence charged, the issuance of the copias, the arrest of the principal by virtue thereof, the execution of the bond and its condition, the breach of the condition, and the entry of the judgment nisi; and should command the officer to cite the defendants, in the usual terms, to appear at a specified time and before the proper court, to show cause why the judgment nisi should not be made final. Brown v. The State, 43 Texas, 349 ; Cowen v. The State, 3 Texas Ct. App. 380.
This transcript on appeal should also contain a copy of the order of transfer of the case from the District Court to the County Court, properly authenticated.
Because the scire facias issued in this case will not support the judgment, the judgment is reversed and the cause remanded.

Beversed and remanded.